UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-6271


JEROME JULIUS BROWN, SR.,

                Petitioner – Appellant,

          v.

PATRICE E. LEWIS, Judge; BEN C. CLYBURN, Chief            Judge;
DOUGLAS F. GANSLER; ATTORNEY GENERAL OF MARYLAND,

                Respondents – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-03349-BEL)


Submitted:   April 22, 2011                    Decided:   May 4, 2011


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerome Julius Brown, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jerome Julius Brown, Sr. seeks to appeal the district

court’s order denying his motion to reopen after the district

court dismissed his 28 U.S.C.A. § 2241 (West 2006 & Supp. 2010)

petition.      The order is not appealable unless a circuit justice

or   judge    issues      a   certificate         of    appealability.        28    U.S.C.

§ 2253(c)(1) (2006); Reid v. Angelone, 369 F.3d 363, 369 (4th

Cir.   2004).        A    certificate     of      appealability       will    not    issue

absent “a substantial showing of the denial of a constitutional

right.”      28 U.S.C. § 2253(c)(2) (2006).                 When the district court

denies relief on the merits, a prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district     court’s       assessment     of      the    constitutional       claims    is

debatable     or     wrong.       Slack   v.      McDaniel,     529    U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at   484-85.         We    have   independently          reviewed     the    record    and

conclude      that       Brown    has   not       made    the   requisite      showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

                                              2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3